DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed December 28, 2021, has been received and entered.
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 2-20, in the reply filed on December 28, 2021, is acknowledged.  The traversal is on the ground(s) that the Mx1201 strain of Burgard (US 2016/0040172), cited by the Examiner, is not identical to the Mx-05 strain of the present claims, nor does the Mx1201 strain make the Mx-05 strain obvious.  Applicant asserts that unlike the Mx-05 strain, the Mx1201 strain is not an isolated strain.  Applicant asserts that the Borrel et al. article was attached to the response to show that the Mx1201 strain was obtained only on the basis of enrichment and was not isolated.  This is not found persuasive because Applicant has not provided at copy of Borrel et al.  Even if Borrel et al. supported Applicant’s assertion that the Mx1201 strain is not an isolated strain, this would not be persuasive in demonstrating that the Mx1201 strain does not read on the Mx-05 strain since an enriched strain would appear to have the same properties as an isolated strain.  Isolation of a strain would not confer properties on a strain that would distinguish it from said strain in its enriched form.
Additionally, Applicant cites pages from the NCBI for each strain to show large differences between the Mx-05 and Mx1201 strains, asserting that the data was attached to the response.  However, Applicant has not provided the data (no pages from the NCBI were attached .
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-20 are examined on the merits.

Claim Objections
Claims 2-20 are objected to because of the following informalities: 
Claims 2, 7, 9, 10, 14, 17, and 18 are objected to because the term “Methanomassiliicoccales” should not be italicized.  In scientific nomenclature, italics are used at the level of family and below.  Since claims 2, 7, 10, 14, and 17 are objected to, their respective dependent claims must be objected to.  Therefore, claims 2-20 must be objected to.
Claim 5 is objected to because subscripts are missing in some of the chemical formulas.  In particular, two of the chemical formulas should be recited as follows:  MgSO4•7H2O, CaCl2•2H2O.  
Claim 6 is objected to because the recitation “13 July 2017” should be rewritten in the format “July 13, 2017,” in line 3.
Claim 7 is objected to because it recites “dihydrogen H2” in line 5 though H2 is the chemical formula for dihydrogen.  Parentheses should be inserted around the recitation “H2”.  
Claim 7 is also objected to because subscripts are missing in some of the chemical formulas in line 7.  In particular, two of the chemical formulas should be recited as follows:  MgSO4•7H2O, CaCl2•2H2O.  
3,” and “casamino acids,” in lines 8-10 of the claim.  
Claim 7 is objected to because the recitation “and” after the recitation “2 % Na2S” in line 8 should be deleted and replaced with a comma for proper grammar.
Claim 7 is objected to because it recites two semi-colons at the end of line 11.  The second semi-colon should be deleted.
Since claim 7 is objected to, its dependent claims, claims 8, 9, 15, 17, and 20, must be objected to.
Claim 8 is objected to because a parenthesis is missing from the recitation “step d” in line 8.  Claim 8 should recite “step d)” in line 2.
Claim 10 is objected to because subscripts are missing in one of the chemical formulas in line 7.  In particular, one of the chemical formulas should be recited as follows:  CaCl2•2H2O.  
Claim 10 is also objected to because it recites “dihydrogen H2” in line 15 though H2 is the chemical formula for dihydrogen.  Parentheses should be inserted around the recitation “H2”.
Since claim 10 is objected to, its dependent claims, claims 11, 16, and 18, must be objected to.
Claim 13 is objected to because a comma is missing between the recitations “meat extract” and “hemin” in line 6.  See page 13, line 16 and page 15, line 10 of the specification, which list “meat extract” and “hemin” as distinct terms separated by a comma.
Claim 13 is also objected to because “ATCC” should be inserted before the recitation “1490” in line 5, and “DSMZ” should be inserted before the recitation “209” in line 5. 

Claims 19 and 20 are objected to because the recitation “is Mx-05” in line 2 should not be italicized.  
Claims 19 and 20 are also objected to because the recitation “18 September 2017” should be rewritten in the format “September 18, 2017,” in line 2.  
Additionally, claims 19 and 20 are objected to because the word “strain” or the phrase “Methanomethylophilus alvus” should be inserted before the recitation “Mx-05” to clarify that it is a strain name of M. alvus. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite by the recitation “comprising the use of a culture and/or isolation medium.”  It merely recites a use of a culture and/or isolation medium without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Since 
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear whether the claim requires that the “one or more compounds providing amino acids” must be selected from the group comprising Biotrypcase, peptone, casamino acids, and yeast extract.  Additionally, claim 3 is rendered indefinite by the recitation “Biotrypcase, peptone and/or casamino acids, and yeast extract.”  The use of “and/or” after the second product of the list makes it unclear whether the products in the list are each “and/or” of each other.  This is made further confusing by the use of the word “and” before the last product in the list.  
Claim 5 is rendered indefinite by the recitation “a Widdel trace element solution” since it is unclear what is a “Widdel trace element solution.”  The specification provides an example of a Widdel trace element solution (page 5, line 22 to Table 1 on page 6; page 5, line 22 recites “for example”), but the specification does not explicitly state that the Widdel trace element solution is defined by that example.  In the art, Widdel (Archives of Microbiology. 1981. 129: 395-400) discloses a trace element solution SL 7 (page 395, right column, second paragraph) which has different concentrations of the components as compared to the example of a Widdel trace element solution in the specification.  Therefore, there is no clear definition in the art for a “Widdel trace element solution.”  
Claim 7 is rendered indefinite by the recitation “a biological sample likely to comprise an archaeon of the order of commensal clade Methanomassiliicoccales” due to the use of the word “likely.”  The level of certainty of the presence of the archaeon in the biological sample is 
Regarding claim 7, the phrases "preferably" (in line 4), “such as” (in lines 10, 11, 18, and 19), and “in particular” (in line 15) render the claim indefinite because it is unclear whether the limitation(s) following each of the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claim 7 is rendered indefinite by the recitation “Biotrypcase, peptone and/or casamino acids, yeast extract” in line 10.  The use of “and/or” after the second product of the list makes it unclear whether the products in the list are each “and/or” of each other.  This is made further confusing by the use of comma before the last product in the list.  
Claim 7 is also rendered indefinite by the term “positive enrichment” in lines 14 and 17-18.  The definition of the term “positive enrichment” is unclear.  It is unclear how the word “positive” modifies the word “enrichment.”
Since claim 7 is indefinite, its dependent claims, claims 8, 9, 15, 17, and 20, are rendered indefinite.  Therefore, claims 7-9, 15, 17, and 20 must be rejected under 35 U.S.C. 112(b).
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 is indefinite because the sentence structure of lines 4-6, specifically reciting the pure archaeon before the recitation “comprising” in line 6, makes it unclear that the components (i)-(iv) are components of the culture medium rather than components of the pure archaeon.  To clarify that components (i)-(iv) are components of the culture medium, it is suggested that the recitation “comprising” in line 6 be replaced with “wherein the culture medium comprises” – the Examiner is interpreting components (i)-(iv) as being comprised by the culture medium.
Claim 10 is rendered indefinite by the recitation “a Widdel trace element solution” since it is unclear what is a “Widdel trace element solution.”  See discussion in the rejection of claim 5 above.
Additionally, claim 10 is rendered indefinite by the recitation “Biotrypcase, peptone and/or casamino acids and yeast extract” in lines 10-11.  The use of “and/or” after the second product of the list makes it unclear whether the products in the list are each “and/or” of each other.  This is made further confusing by the use of the word “and” before the last product in the list.  
Further regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least 2 days” in the last line, and the claim also recites “no more than 15 days” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite 
Since claim 10 is indefinite, its dependent claims, claims 11, 16, and 18, are rendered indefinite.  Therefore, claims 10, 11, 16, and 18 must be rejected under 35 U.S.C. 112(b).
Regarding claim 13, the phrases "such as" (in line 4), “for example” (in line 5), “preferably” (in lines 9 and 10), and “in particular” (in line 11) render the claim indefinite because it is unclear whether the limitations following each of these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claim 13 is rendered indefinite by the recitation “a conventional medium for example ATCC 260 or 1490 and DSMZ 78 or 209” in lines 4-5  The use of “or” and “and” makes it unclear what are the examples of a conventional medium.
Claim 13 is rendered indefinite by the recitation “said medium comprising Biotrypcase, yeast extract, peptone, amino acids, meat extract[,] hemin, and/or vitamin K1 or K3, and simple sugars” in lines 5-7.  The use of “and/or,” “or,” and “and” in the recitation makes it unclear what are the components of the medium.  It is unclear whether each component in the list is “and/or,” “or,” or “and” of each other.
Claim 13 is rendered indefinite by the recitation “simple sugars” in line 7 because the definition of the term is unclear.  It is unclear what sugars are considered “simple sugars.”
Further regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganisms, Eggerthella sp. Eg01-Mx05 deposited under number DSM 32565 and Methanomethylophilus alvus Mx-05 deposited under DSM32684, are recited in the claims, and thus are essential to the claimed invention.  Since the microorganisms are essential to the 
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the organisms in accordance with the Budapest Treaty (page 3, lines 25-30; page 6, lines 11-17), but there is no indication in the specification as to public availability.
Since the deposits were made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strains have been deposited under the Budapest Treaty and that the specific strains will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 12-14, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 2 recites use of a culture and/or isolation medium without any active, positive steps delimiting how 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651